DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 04/07/2021, with respect to claims 8-9 and 21-33 have been fully considered and are persuasive.  The rejection of claims 8-9 and 21-33 under 35 U.S.C § 113 has been withdrawn. Moreover, the rejection of claim 33 under 35 U.S.C § 112 (b) has likewise been withdrawn.

Election/Restrictions
Claims 8-9 and 21-33 directed to an allowable product/apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 14 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 8-9 and 16-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Gumbrecht et al (US 2016/0047832) teaches a portable microfluidic device (referred to as a system for the integrated and automated analysis of DNA or protein in claim 22), comprising: 
a cartridge 101 (see [0083] and Figure 1 which shows the construction of the analysis device whereto a cartridge can be attached and in Figure 2 which shows a schematic overview diagram of a cartridge) having a sample inlet opening (referred to as sample port 203 in [0088] and shown in Figure 2) and housing:
an extraction chamber (referred to as a cell disruption channel 213 in [0089] and shown in Figure 2) in fluidic connection with the sample inlet opening (sample port 203 is in fluidic connection with the cell disruption channel 213 via the metering section 209 as described in [0088]-[0089] and as illustrated in Figure 2); 
a waste chamber (referred to as a PCR waste channel 219 in [0089] and shown in Figure 2) in fluidic connection with the extraction chamber (cell disruption channel 213, see Figure 2 and [0089] wherein arranged downstream of the PCR chamber 215 is a PCR waste channel 219 and wherein the PCR chamber 215 is connected to the disruption channel 213); 

a fluidic circuit connecting the extraction chamber (cell disruption channel 213) with the collector (PCR chamber 215)  and with the waste chamber (PCR waste channel 219, see [0089] and Figure 2 wherein the cell disruption channel 213 is connected to a PCR chamber 215 and arranged downstream of the PCR chamber is a PCR waste channel 219); and 
dried assay reagents in the analysis chamber (referred to as PCR chamber 215 in [0089] and shown in Figure 2, see [0089] which recites that “[t]he required reagents are situated in the PCR chamber 215 likewise in dry form).
In addition, Gumbrecht et al. teach a portable microfluidic device (referred to as a system for the integrated and automated analysis of DNA or protein in claim 22), comprising: 
a casing (referred to as cartridge 101 in [0083] and shown in Figure 1) having a sample inlet opening (referred to as sample port 203 in [0088]) and housing:
an extraction chamber (referred to as a cell disruption channel 213 in [0089] and shown in Figure 2) in fluidic connection with the sample inlet opening (sample port 203 is in fluidic connection with the cell disruption channel 213 via the metering section 209 as described in [0088]-[0089] and as illustrated in Figure 2); 
a waste chamber (referred to as a PCR waste channel 219 in [0089] and shown in Figure 2) in fluidic connection with the extraction chamber (cell disruption 
a collector (referred to as PCR chamber 215 in [0089] and shown in Figure 2) extending along the extraction chamber (referred to as cell disruption channel 213 in [0089]) and the waste chamber (PCR waste channel 219), the collector including an analysis unit (see [0089] wherein the cell disruption channel 213 is connected to a PCR chamber 215 and arranged downstream of the PCR chamber is a PCR waste channel 219), the analysis unit comprising: 
an analysis chamber (referred to as PCR chamber 215 in [0089] and shown in Figure 2); 
dried assay reagents in the analysis chamber (see [0089] which recites that “[t]he required reagents are situated in the PCR chamber 215 likewise in dry form); 
a sample inlet (referred to as sample port 203 in [0088] and shown in Figure 2, sample port wherethrough a sample can be pipetted into the cartridge 101); and 
a supply channel (shown in Figure 2 connecting sample port 203 to the PCR chamber 215 via the cell disruption channel 213) configured to fluidically connect the sample inlet (sample port 203) to the analysis chamber (PCR chamber 215); and 
a fluidic circuit (see claim 22 wherein a cartridge comprises a sample port and a system of microfluidic channels) connecting the extraction chamber (cell disruption channel 213) with the collector (PCR chamber 215) and with the waste chamber (PCR waste channel 219; see [0089] wherein “the cell disruption channel 213 is connected to a PCR chamber 215” and “arranged downstream of the PCR 
Moreover, a secondary reference, Glezer et al (US 2012/0178091), teaches that dry reagents can be stored in chambers, most preferably within the purification, reaction, and detection zones, see [0093], and that "reagent pills can be located within the detection zone", see [0096], and [0105]-[0106]. Furthermore, Glezer also discloses in [0092] the use of an excipient comprising an alveolar structure, such as sugar e.g. sucrose to stabilize the dry reagent.
However, neither Gumbrecht et al nor Glezer et al teaches or fairly suggests a portable microfluidic device including cartridge including a first layer, a second layer and a body between the first layer and the second layer, the body having a first side coupled to the first layer, a second side opposite the first side coupled to the second layer and a third side between the first side and the second side and a collector extending along an extraction chamber and an waste chamber, the collector including an analysis chamber defined by a second recess in the first side of the body and a heating and temperature-control element coupled to the second recess, wherein the heating and temperature-control element is coupled to the first side of the body via a through opening in the first layer (as required by claim 8).
In addition, neither Gumbrecht et al nor Glezer et al teaches or fairly suggests a portable microfluidic device including a plurality of analysis chambers arranged in an array; dried assay reagents in each of the plurality of analysis chambers, wherein the dried assay reagents in each of the plurality of analysis chambers are part of an alveolar mass; and a supply channel configured to fluidically couple the plurality of analysis chambers to the extraction chamber and 
Therefore, claims 8 and 32 are allowed because they are novel over the prior art of record. Claim 16 is similar in scope to claim 8, thus it is allowable for the same reason. Moreover, the dependent claims are hereby allowed due to their dependency on independent claims 8, 16 and 32. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571) 270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                         
/JENNIFER WECKER/Primary Examiner, Art Unit 1797